Citation Nr: 1446423	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  06-18 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Katie L. Ambler, Attorney


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel





INTRODUCTION

The Veteran served on active duty from September 1965 through September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran has perfected a timely appeal of that decision.

In June 2008, the Board denied the Veteran's appeal.  Subsequently, the Veteran sought further appeal of that matter to the United States Court of Appeals for Veterans Claims (Court).

In an October 2010 Memorandum Decision, the Court vacated the Board's June 2008 denial and remanded the issues of the Veteran's entitlement to service connection for bilateral hearing loss and tinnitus for further proceedings consistent with the Court's decision.  As basis for its decision, the Court determined that a July 2005 VA examination, upon which the Board relied in basing its denial, was inadequate because the examiner appeared to state conflicting opinions as to whether the Veteran's hearing loss and tinnitus were caused by or related to the Veteran's active duty service.  Hence, the Court reasoned, to the extent that the Board relied upon this inadequate opinion, the Board erred in failing to seek clarification from the VA examiner as to these apparently conflicting opinions.

Consistent with the Court's decision, the Board remanded this matter in June 2011 for further development, to include obtaining the records for any additional treatment received by the Veteran for his hearing loss and tinnitus since June 2008, and affording the Veteran a new VA examination of his hearing loss and tinnitus.  The Board is satisfied that the development action has been performed, and is prepared to consider the issues on appeal on a de novo basis.




FINDINGS OF FACT

1.  The Veteran sustained acoustic trauma during service.

2.  There is an approximate balance of positive and negative evidence as to whether the Veteran's current bilateral hearing loss and tinnitus were sustained as a result of in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a), 3.385 (2013).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after separation from service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain listed chronic diseases may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service, if such disability became manifest to a compensable degree within one year of separation from active duty.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

While hearing loss disability is not a disease listed under 38 C.F.R. § 3.309(a), organic diseases of the nervous system are listed as a disability subject to presumptive service connection.  As discussed below, the Veteran's hearing loss disability has been described as being sensorineural in nature; hence, the Veteran's hearing loss may be considered for service connection under the presumptive provisions contained in 38 C.F.R. §§ 3.307 and 3.309.

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

Additionally, any disability which is proximately due to, or results from, another disease or injury for which service connection has already been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected.

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

	A.  Hearing Loss

In his May 2005 claim, the Veteran alleges that he has sustained bilateral hearing loss as a result of in-service acoustic trauma from discharging artillery fire whole serving as a member of the 4th Battalion, 14th Artillery.  In his August 2005 Notice of Disagreement (NOD), he suggests that he has had his claimed hearing loss since his period of active duty service, as he states, "my hearing loss has progressively become worse since I left the service...".

In addition to the basic service connection principles outlined above, service connection for hearing loss disability is not granted unless the claimed hearing loss is of a particular level of severity.  For purposes of applying the laws administered by VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, repeated post-service audiometric testing does show that the Veteran has disabling hearing loss, as defined under 38 C.F.R. § 3.385.  In that regard, private audiometric testing performed in April 1987 revealed the following pure tones:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
25
65
X
75
LEFT
15
25
75
X
75

Repeat audiometric testing performed in December 2004 showed continuing elevated pure tones:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
35
75
70
75
LEFT
10
35
65
65
70

Similarly elevated pure tones were demonstrated by the Veteran during the July 2005 VA examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
35
70
70
75
LEFT
10
40
70
65
70

Based on the above findings, the Veteran was diagnosed with hearing loss in both ears during the April 1987 and December 2004 private treatment visits.  The July 2005 VA examiner confirmed the diagnosis of bilateral sensorineural hearing loss.

Having determined that the Veteran has a current bilateral hearing loss disability, the outcome of the Veteran's service connection claim depends upon an evidentiary showing that such hearing loss was either sustained during service or resulted from an injury or illness sustained during service.

Initially, the Board finds that the Veteran did sustain combat-related acoustic trauma during service.  In that regard, the Veteran's DD Form 214 corroborates the Veteran's assertion that he served in the 4th Battalion, 14th Artillery.  Although the DD Form 214 identifies the Veteran served the military occupational specialty (MOS) of a cook, it would appear by virtue of the Veteran's assignment to an artillery division that the Veteran likely was exposed to noise from artillery fire during service.  The Board notes also that the Veteran is noted for having expertise as a rifle sharpshooter.  Such distinction would also indicate that the Veteran was likely exposed to noise from discharging small arms fire during service.  Given the foregoing, the Board finds that the Veteran's recollection of acoustic trauma during service is credible and that the Veteran did sustain acoustic trauma during service.

Nonetheless, the Veteran denied having any prior or current history of hearing loss or other ear problems during his September 1963 pre-induction examination, September 1965 induction examination, and July 1967 separation examination.  Clinical medical examinations performed at those times revealed normal findings of the ears and eardrums.  Further, audiometric testing performed during the aforementioned in-service examinations revealed normal pure tones.  

In this regard, the following pure tones were demonstrated by the Veteran during the September 1963pre-induction examination (NOTE: prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the older ASA standards (which are expressed outside parentheses on the left) have been converted to ISO-ANSI 

standards (which are expressed by the figures in parentheses on the right)):




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
X
0 (5)
LEFT
0 (15)
0 (10)
10 (20)
X
5 (10)

The following pure tones were shown on audiometric testing performed during the September 1965 induction examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
X
0 (5)
LEFT
0 (15)
0 (10)
10 (20)
X
5 (10)

Audiometric testing performed during the July 1967 separation examination showed similar pure tones:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
5 (15)
X
15 (20)
LEFT
5 (20)
5 (15)
5 (15)
X
15 (20)

In the absence of any noted hearing or ear-related complaints or findings in the service department records, there is simply no basis in the record for determining that the Veteran was experiencing hearing loss at any point during his active duty service.

The Board recognizes that the absence of evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).   Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In this regard, the Veteran was afforded a VA examination in July 2005, in part to determine whether the Veteran's hearing loss is related in any way to his active duty service.  However, as was pointed out in the Veteran's appeal to the Court, the July 2005 VA examiner's opinion is contradictory and unclear.  Accordingly, the Board is unable to assign any probative weight to the etiology opinion expressed by the July 2005 VA examiner.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (stating that the probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches; as true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators).

The Board notes that the September 2011 private audiological opinion from G.D.M. states the conclusion that the Veteran's hearing loss is due to the Veteran's in-service acoustic trauma.  On review of the claims file, G.D.M. acknowledges that the Veteran's hearing was normal at the time of his separation from service.  G.D.M. also acknowledges in her opinion that the Veteran did have post-service occupational noise exposure from truck driving.  Ultimately, G.D.M. concludes that the Veteran's hearing loss and tinnitus are due to his in-service acoustic trauma, given the "insidious nature of the noise-induced hearing loss, which often results in long delays before onset of hearing problems."  

G.D.M.'s September 2011 opinion is contradicted by the findings and opinions expressed in a July 2014 VA examination.  The examination confirmed that the Veteran has bilateral sensorineural hearing loss; however, the examiner opined that it is less likely than not that the Veteran's hearing loss was caused by or a result of his in-service noise exposure.  On review of the claims file, the examiner acknowledges the Veteran's in-service acoustic trauma from 105 millimeter howitzer fire, but also observes that the service treatment records do not show abnormal hearing at either the enlistment or separation examinations.  Moreover, the examiner notes, the in-service audiometric testing does not show a permanent positive threshold shift in either ear.  The examiner also notes that the Veteran has a history of occupational noise exposure from working in farming and truck driving for over 30 years, as well as reported recreational noise exposure from using electric drills, gas-powered lawn and garden equipment, farm equipment, and chainsaws.  Citing a 2006 Institute of Medicine study, the examiner also points out that there is insufficient scientific basis for the conclusion that permanent hearing loss that is directly attributable to noise exposure will develop long after the noise exposure.  In this regard, the examiner notes, the Institute of Medicine concluded that a prolonged delay in the onset of noise-induced hearing loss is "unlikely."  Based on this rationale, the examiner opined that it is less likely than not that the Veteran's hearing loss was caused by or a result of his in-service noise exposure

In view of the foregoing, the Board concludes that there is an approximate balance of positive and negative evidence as to whether the claimed bilateral hearing loss is related to in-service noise exposure.  Therefore, having resolved doubt in favor of the Veteran, service connection is granted.

	B.  Tinnitus

In his May 2005 claim, the Veteran alleges generally that he is entitled to service connection for tinnitus.  During the July 2005 VA examination, he reported that his tinnitus began sometime in 1967 and that it has remained constant and chronic since that time.

In her September 2011 private audiology opinion, relying the same rationale set forth above with respect to hearing loss, G.D.M. opined that the Veteran's tinnitus was likely caused by his in-service noise exposure.

During the July 2014 VA examination, the Veteran reported that he started to note ringing in his ears sometime during the "1970s to 1980s."  This assertion is somewhat inconsistent with and more vague than his earlier statement that his tinnitus began in 1967.  Regardless, as noted by the examiner, the history provided by the Veteran during the July 2014 examination would suggest that his tinnitus began at some point after his separation from service.  Again, on review of the claims file, the examiner noted that the Veteran had a history of post-service occupational noise exposure from truck driving, as well as recreational noise exposure.  Apparently based on the Veteran's own reported history that his tinnitus began at some point after service, and based upon the noted history of post-service noise exposure, the examiner concludes that it is less likely than not (less than a 50 percent probability) that the Veteran's tinnitus was caused by or a result of military noise exposure.

Although the Board is concerned with some inconsistency in the Veteran's statements as to the date of onset of his tinnitus, the Board finds that the private medical opinion is sufficient to place the evidence in equipoise.  Therefore, having resolved doubt in favor of the Veteran, service connection for tinnitus is granted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


